In an action, inter alia, for a divorce and ancillary relief, the plaintiff appeals, and the defendant separately appeals, as limited by their respective briefs, from stated portions of an order of the Supreme Court, Nassau County (Balkin, J.), dated April 4, 2005, which, inter alia, awarded, without a hearing, certain Law Guardian fees and directed a hearing as to the award of further fees.
Ordered that the order is modified, on the law and the facts, by deleting the provision thereof awarding a Law Guardian fee in the sum of $42,390; as so modified, the order is affirmed insofar as appealed from, without costs or disbursements, and the matter is remitted to the Supreme Court, Nassau County, for a hearing and new determination on the issue of an award of a Law Guardian’s fee.
A court has the authority to award reasonable counsel fees to a Law Guardian (see Matter of Bungay v Morin, 256 AD2d 462 [1998]; Matter of Department of Social Servs. v Wolfson, 228 AD2d 594 [1996]). However, the court erred in making such an award without first conducting a full hearing to give the parties the opportunity to test the reasonableness of the Law Guardian fee (see Petek v Petek, 239 AD2d 327 [1997]; Patterson v *1011Patterson, 302 AD2d 507 [2003]; Kiprilova v Kiprilov, 255 AD2d 362 [1998]). Accordingly, we remit the matter for a hearing and new determination on the issue of an award of a Law Guardian’s fee. Florio, J.P., Goldstein, Mastro and Fisher, JJ., concur.